Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/035,551 filed on 09/28/2020 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claims 1, 15 and 19, claims 1, 15 and 19 are/is rejected under 35 USC 101 because the claims are/is directed to an abstract idea without being integrated into a practical application nor being significantly more.
Per claim 1, the claims reciting the limitations “receiving, via a processor, client data …” “determining one or more parameter …” “identifying a plurality of base designs …”, “identifying one or more supporting modules …”, “displaying a first set of visualizations …”, “receiving a selection of a first visualizations …”, “generating a layout …” and “presenting the layout …” are directed to an abstract idea as the claims recite mental process.   Accordingly, the claims recite an abstract idea.  
This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional elements (i.e., processor).  However, said additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining/sending/receiving etc.,) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.

	Regarding claims 2-14, claims 2-14 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.
Per claims 15 and 19, the claims reciting the limitations “receiving client data …” “determining one or more parameter …” “identifying a plurality of base designs …”, “identifying one or more supporting modules …”, “displaying a first set of visualizations …”, “receiving a selection of a first visualizations …”, “generating a layout …” and “presenting the layout …” are directed to an abstract idea as the claims recite mental process.   Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional elements (i.e., processor and memory).  However, said additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining/sending/receiving, or a memory storing instruction …) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   As mentioned above, although the claims recite additional elements, said elements taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field.  Generic computer components recited as performing generic computer functions that are well understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Therefore, the claim is directed to non-statutory subject matter.
Regarding claims 16-18 and 20, claims 16-18 and 20 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.


Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 101 rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
US 2018/0373820 to Knezevic
[0034] Returning to the example shown in FIG. 1, the simulation tool 104 further includes a system assembly module 110 adapted to construct a model for the overall physical system based on component models created by the component instantiation module 108 and information provided by the user regarding how the components are to be connected. For instance, in an embodiment in which the components are connected at ports specified by the user, the component models created by the component instantiation module 108 may contain information relating to the ports, and the system assembly module 110 may use the information relating to the ports to combine the component models into a system model. For example, in some embodiments, the system model may include one or more partial differential equations, or portions of partial differential equations, representing the overall physical system, and the system assembly module 110 may derive the partial differential equations representing the overall physical system using partial differential equations representing individual components. As a more specific example, the system assembly module 110 may use local stiffness matrices and local load vectors associated with the components to compute a global stiffness matrix and a global load vector for the overall physical system.

US 2018/0201142 to Galin
[0101] GUI 400 may include a stage of charge (SOC) area 411 and area 421 that shows the SOC percentage (%) of one or more storage devices (which may be similar to storage device 106 of FIG. 1 and/or a storage device that may be a part of loads 110) and one or more storage devices of EV 107 (which may include one or more electric vehicles), respectively. The SOC percentage (%) of the two storage devices and EV 107 is shown by respective cross hatchings. Each of the SOC percentage (%) of the two storage devices and EV 107 displayed may also serve overall as separate icons, that, when touched or swiped by the user, show further detail about a particular storage device. Using the example of a battery for a storage device, the further details may include information of battery type, rating in terms of voltage, current and ampere hours (Ah), location of the battery, the number of times the battery has been charged/discharged, the projected battery life of a battery based on its usage. The further details may also provide a remote means for a configuration and a control of the two storage devices and EV 107 via power modules coupled to IIEVC 102. The configuration may include, for example, the option to disconnect and/or not use a particular battery, the option to designate a battery to have greater priority over the other batteries to be charged first, to schedule a battery for replacement based on its current usage, the option to change parameters of a charge profile for a battery and/or to allow an upload and/or update of a charge profile for a battery.

The prior art of record (Nonclercq in view of Cox, Knezevic, and Galin) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in dependent claim 9.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 10-13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0244114 to Nonclercq et al. (hereafter “Nonclercq” in further view of US 2007/0234263 to Cox et al. (hereafter “Cox”)

As per claim 1, Nonclercq discloses a method, comprising: 
receiving, via a processor, client data indicative of an electrical load list (FIG. 1; paragraphs 0031, 0033 and 0039: “For instance, the step of providing may be triggered by the designer, e.g. the designer enters the name of a part which is loaded and displayed. As another example, the user performs the selection on the provided part.”), industry data (FIG. 1; paragraphs 0039 and 0041), and location data (FIG. 1; paragraphs 0010, 0043 and 0066: “The selection (S30) that is performed by the designer on the provided part may comprise an identifying a location on the part. The location may be, but is not limited to, a point, a surface, a volume on the part. In this case, the identification (S40) of the one or more nodes is performed according to this location. That is, the navigation in the graph is a function of the location selected by the user. The user can therefore navigate through the graph upon simple user actions, each selection of a location determining the one or more nodes identified in the graph. The choice of a location determines which objects have to be retrieved from the database.”), wherein the electrical load list comprises a plurality of electrical components for an industrial device assembly (FIG. 1; paragraphs 0031, 0033 and 0039: “For instance, the step of providing may be triggered by the designer, e.g. the designer enters the name of a part which is loaded and displayed. As another example, the user performs the selection on the provided part.”); 
determining one or more parameters that define one or more levels of operations for each of the plurality of electrical components based on the client data (paragraphs 0039, 0041, 0049 and 0051); 
identifying a plurality of base designs based on the one or more parameters (FIG. 1; paragraphs 0031, 0033, 0039 and 0041: “In operation, a designer may for example pre-select a part of the object 2000 and then initiate an operation (e.g. change the dimension, color, etc.) or edit geometrical constraints by selecting an appropriate icon. For example, typical CAD operations are the modeling of the punching or the folding of the 3D modeled object displayed on the screen.”); 
identifying one or more supporting modules for assisting at least one of the plurality of electrical components to operate within each base design of the plurality of base designs (FIG. 1; paragraphs 0031, 0033, 0039 and 0041: “The GUI 2100 may be a typical CAD-like interface, having standard menu bars 2110, 2120, as well as bottom and side toolbars 2140, 2150. Such menu- and toolbars contain a set of user-selectable icons, each icon being associated with one or more operations or functions, as known in the art. Some of these icons are associated with software tools, adapted for editing and/or working on the 3D modeled object 2000 displayed in the GUI 2100. The software tools may be grouped into workbenches. Each workbench comprises a subset of software tools. In particular, one of the workbenches is an edition workbench, suitable for editing geometrical features of the modeled product 2000. In operation, a designer may for example pre-select a part of the object 2000 and then initiate an operation (e.g. change the dimension, color, etc.) or edit geometrical constraints by selecting an appropriate icon.”);
displaying a first set of visualizations indicative of the plurality of base designs via a graphical user interface (GUI) (FIG. 1-2; paragraphs 0031, 0033, 0039 and 0041); 
receiving a selection of a first visualization from the first set of visualizations via user input (FIG. 2; paragraph 0041: “In operation, a designer may for example pre-select a part of the object 2000 and then initiate an operation (e.g. change the dimension, color, etc.) or edit geometrical constraints by selecting an appropriate icon. For example, typical CAD operations are the modeling of the punching or the folding of the 3D modeled object displayed on the screen. The GUI may for example display data 2500 related to the displayed product 2000. In the example of the figure, the data 2500, displayed as a “feature tree”, and their 3D representation 2000 pertain to a brake assembly including brake caliper and disc. The GUI may further show various types of graphic tools 2130, 2070, 2080 for example for facilitating 3D orientation of the object, for triggering a simulation of an operation of an edited product or render various attributes of the displayed product 2000. A cursor 2060 may be controlled by a haptic device to allow the user to interact with the graphic tools.”), wherein the first visualization represents a first base design from the plurality of base designs (FIG. 2; paragraph 0041); and
presenting the layout for display via the GUI (FIGs. 1-2; paragraph 0041: “Each workbench comprises a subset of software tools. In particular, one of the workbenches is an edition workbench, suitable for editing geometrical features of the modeled product 2000. In operation, a designer may for example pre-select a part of the object 2000 and then initiate an operation (e.g. change the dimension, color, etc.) or edit geometrical constraints by selecting an appropriate icon. For example, typical CAD operations are the modeling of the punching or the folding of the 3D modeled object displayed on the screen. The GUI may for example display data 2500 related to the displayed product 2000. In the example of the figure, the data 2500, displayed as a “feature tree”, and their 3D representation 2000 pertain to a brake assembly including brake caliper and disc. The GUI may further show various types of graphic tools 2130, 2070, 2080 for example for facilitating 3D orientation of the object, for triggering a simulation of an operation of an edited product or render various attributes of the displayed product 2000.”).
Nonclercq does not explicitly disclose generating a layout associated with the first visualization, wherein the layout comprises a graphical representation indicative of a plurality of positions associated with the plurality of electrical components within the industrial device assembly based on the first base design.
Cox further discloses generating a layout associated with the first visualization (FIGs. 2-4 and 6; paragraphs 0039, 0049 and 0050: “The characteristics of the shapes representing the barriers and windings include size, position, and orientation. These characteristics are stored in a file that is read by the transformer design tool when a barrier or winding is added by the transformer designer. As blocks, sub-blocks, barriers, and windings are added, the transformer design tool accesses the file to render an image in the right pane 220. The associated shape and size of the barrier or winding reflects the actual shape and proportion of the component in the assembled transformer 100.”), wherein the layout comprises a graphical representation indicative of a plurality of positions associated with the plurality of electrical components within the industrial device assembly based on the first base design (FIGs. 2-4 and 6; paragraphs 0039, 0049 and 0050).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Cox into Nonclercq’s teaching because it would provide for the purpose of the designer can modify the template directly from within the transformer design tool and since the modifications can be carried out by means of the design tool itself, the designer does not need to be an expert programmer. After modifying, the template can be saved again in the storing unit (Cox, paragraph 0028).
As per claim 2, Nonclercq discloses wherein the one or more parameters comprise one or more safety attributes, one or more intelligence attributes, one or more communication attributes, one or more unit attributes (FIG. 1; paragraphs 0010, 0041 and 0052: “Each workbench comprises a subset of software tools. In particular, one of the workbenches is an edition workbench, suitable for editing geometrical features of the modeled product 2000. In operation, a designer may for example pre-select a part of the object 2000 and then initiate an operation (e.g. change the dimension, color, etc.) or edit geometrical constraints by selecting an appropriate icon.”), or any combination thereof.

As per claim 6, Nonclercq discloses wherein the one or more unit attributes define one or more physical dimensions of each of electrical component of the plurality of electrical components, wherein the one or more physical dimensions comprise length, width, height, weight (FIG. 1; paragraphs 0010, 0041 and 0052: “Each workbench comprises a subset of software tools. In particular, one of the workbenches is an edition workbench, suitable for editing geometrical features of the modeled product 2000. In operation, a designer may for example pre-select a part of the object 2000 and then initiate an operation (e.g. change the dimension, color, etc.) or edit geometrical constraints by selecting an appropriate icon.”), or any combination thereof.

As per claim 7, Nonclercq discloses wherein determining the one or more parameters comprises identifying historical data associated with a plurality of previous industrial device assemblies associated with a client that corresponds to the client data (paragraphs 0045 and 0067: “Any method determining the location on the part may be used. In FIG. 11, three boards are determined 90a, 90b, 90c are determined from the non-hierarchical graph previously built and represented on FIG. 10. In this example, the boards are determined using the similarity shape function. Interestingly, as the system known the point of location of the selection, it is possible to project this point on the similar shapes (the three boards 90a, 92a, 94a) on the database and identify the closest edges that connect the provided part and the projected points.”).

As per claim 10, Nonclercq discloses receiving, via the GUI, an input configured to cause the processor to generate a single- line drawing (paragraphs 0031, 0037 and 0047), an elevation drawing (paragraphs 0031, 0037 and 0047), an engineering document (paragraphs 0035 and 0037), or any combination thereof; and displaying a second visualization representative of the generated single-line drawing (paragraphs 0031, 0037 and 0047), the elevation drawing (paragraphs 0031, 0037 and 0047), the engineering document (paragraphs 0035 and 0037), or any combination thereof in response to receiving the input.

As per claim 11, Nonclercq discloses wherein the input is indicative of a request to generate the single-line drawing (paragraphs 0031, 0037 and 0047), the elevation drawing (paragraphs 0031, 0037 and 0047) and the engineering document (paragraphs 0035 and 0037), wherein the single-line drawing comprises a first representation of an electrical component of the plurality of electrical components (paragraphs 0031, 0037 and 0047), wherein the elevation drawing comprises a second representation of the electrical component in the elevation drawing (paragraphs 0031, 0037 and 0047), and the engineering document comprises a third representation of the electrical component, wherein the third representation comprises a description of the electrical component (paragraphs 0035 and 0037).
As per claim 12, receiving, via the GUI, a first input to modify the first representation (FIG. 2; paragraphs 0037 and 0041: “In operation, a designer may for example pre-select a part of the object 2000 and then initiate an operation (e.g. change the dimension, color, etc.) or edit geometrical constraints by selecting an appropriate icon. For example, typical CAD operations are the modeling of the punching or the folding of the 3D modeled object displayed on the screen. The GUI may for example display data 2500 related to the displayed product 2000. In the example of the figure, the data 2500, displayed as a “feature tree”, and their 3D representation 2000 pertain to a brake assembly including brake caliper and disc. The GUI may further show various types of graphic tools 2130, 2070, 2080 for example for facilitating 3D orientation of the object, for triggering a simulation of an operation of an edited product or render various attributes of the displayed product 2000. A cursor 2060 may be controlled by a haptic device to allow the user to interact with the graphic tools.”) on the single-line drawing (paragraphs 0031, 0037, 0041 and 0047); updating the single-line drawing based on the first input to generate a first modified representation (paragraphs 0031, 0037 and 0047); updating the elevation drawing in response to the first modified representation being generated (paragraphs 0031, 0037 and 0047), wherein updating the elevation drawing comprises generating a second modified representation of the electrical component (paragraphs 0031, 0037 and 0047); and presenting the elevation drawing with the second modified representation for display via the GUI (paragraphs 0031, 0037 and 0047).

As per claim 13, Nonclercq discloses receiving, via the GUI, an input for modifying at least one electrical component of the plurality of electrical components (FIG. 2; paragraph 0041: “In operation, a designer may for example pre-select a part of the object 2000 and then initiate an operation (e.g. change the dimension, color, etc.) or edit geometrical constraints by selecting an appropriate icon. For example, typical CAD operations are the modeling of the punching or the folding of the 3D modeled object displayed on the screen. The GUI may for example display data 2500 related to the displayed product 2000. In the example of the figure, the data 2500, displayed as a “feature tree”, and their 3D representation 2000 pertain to a brake assembly including brake caliper and disc. The GUI may further show various types of graphic tools 2130, 2070, 2080 for example for facilitating 3D orientation of the object, for triggering a simulation of an operation of an edited product or render various attributes of the displayed product 2000. A cursor 2060 may be controlled by a haptic device to allow the user to interact with the graphic tools.”) in the electrical load list; updating the layout based on a modification to the at least one electrical component (FIG. 1; paragraphs 0031, 0033 and 0039); and 
 presenting the layout with the modification to the at least one electrical component for display via the GUI (FIGs. 1-2; paragraph 0041: “Each workbench comprises a subset of software tools. In particular, one of the workbenches is an edition workbench, suitable for editing geometrical features of the modeled product 2000. In operation, a designer may for example pre-select a part of the object 2000 and then initiate an operation (e.g. change the dimension, color, etc.) or edit geometrical constraints by selecting an appropriate icon. For example, typical CAD operations are the modeling of the punching or the folding of the 3D modeled object displayed on the screen. The GUI may for example display data 2500 related to the displayed product 2000. In the example of the figure, the data 2500, displayed as a “feature tree”, and their 3D representation 2000 pertain to a brake assembly including brake caliper and disc. The GUI may further show various types of graphic tools 2130, 2070, 2080 for example for facilitating 3D orientation of the object, for triggering a simulation of an operation of an edited product or render various attributes of the displayed product 2000.”).

As per claim 15, it is a system claim, which recite(s) the same limitations as those of claim 1. Accordingly, claim 15 is rejected for the same reasons as set forth in the rejection of claim 1.

As per claim 16, Nonclercq discloses wherein the base design comprises data related to a model (FIG. 1-2; paragraphs 0031, 0033, 0039 and 0041), a lineup of the plurality of electrical components (FIG. 1-2; paragraphs 0031, 0033, 0039 and 0041), a lead time, a catalog number, a cost, a description (FIG. 1-2; paragraphs 0031, 0033, 0039 and 0041), a name (FIG. 1-2; paragraphs 0031, 0033, 0039 and 0041), an industry (FIG. 1-2; paragraphs 0031, 0033, 0039 and 0041), or any combination thereof for the industrial device assembly.

As per claim 19, it is a system claim, which recite(s) the same limitations as those of claim 1. Accordingly, claim 19 is rejected for the same reasons as set forth in the rejection of claim 1.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nonclercq and Cox, as applied to claim 2, in further view of US 2012/0221986 to Whitford et al. (hereafter “Whitford”)

As per claim 3, Nonclercq does not explicitly disclose wherein the one or more safety attributes are configured to define a level of protection, an amount of protective features, or both related to using the industrial device assembly, wherein the protective features comprise voltage isolation, maximum current, one or more clearance distances, type of shield, type of wiring, or any combination thereof. 
Whitford further discloses wherein the one or more safety attributes are configured to define a level of protection, an amount of protective features (paragraphs 0106, 0172 and 0191: “circuit capacity or assigned protection can be modified by electrical standards requirements or by user parameters.”), or both related to using the industrial device assembly, wherein the protective features comprise voltage isolation, maximum current, one or more clearance distances, type of shield, type of wiring (paragraphs 0106, 0172 and 0191: “It is understood that the end user may specify a parameter for the present system's automated branch circuit wiring process of wiring type. For example, the end user, using a drop down dialog box, may select a wiring method to be used during the execution of automated branch circuit wiring, although certain components will override the user selection with a set type of wiring method where electrical codes or standard practice require it. Such wiring methods can include armored cable, conduit and wire, and non-metallic dry cable or”), or any combination thereof. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Whitford into Nonclercq’s teaching and Cox’s teaching because it would provide for the purpose of accepting or receiving end user or client input, including one or more electrical component designs (e.g. architectural drawing or building model having at least electrical components thereon) in digital format and, coupled with a rule-based process for applying standards and client preferences, generating a complete electrical design which may include: circuited electrical components, service device locations, service device interconnections, service device protection/conductor selection, branch circuit wiring, and various schedules related to each of these deliverables (Whitford, paragraph 0013).
As per claim 4, Nonclercq does not explicitly disclose wherein the one or more intelligence attributes comprise types of devices and controllers configured to control operations of the plurality of electrical components, processing power of the plurality of electrical components, autonomous characteristics of the plurality of electrical components, or any combination thereof.
Whitford further discloses wherein the one or more intelligence attributes comprise types of devices and controllers (paragraphs 0108, 0137 and 0189) configured to control operations of the plurality of electrical components (paragraphs 0108, 0137 and 0189), processing power of the plurality of electrical components (paragraphs 0108, 0137 and 0189), autonomous characteristics of the plurality of electrical components, or any combination thereof.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Whitford into Nonclercq’s teaching and Cox’s teaching because it would provide for the purpose of accepting or receiving end user or client input, including one or more electrical component designs (e.g. architectural drawing or building model having at least electrical components thereon) in digital format and, coupled with a rule-based process for applying standards and client preferences, generating a complete electrical design which may include: circuited electrical components, service device locations, service device interconnections, service device protection/conductor selection, branch circuit wiring, and various schedules related to each of these deliverables (Whitford, paragraph 0013).

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nonclercq and Cox, as applied to claim 2, in further view of US 2017/0046300 to Klein et al. (hereafter “Klein”)

As per claim 5, Nonclercq does not explicitly disclose wherein the one or more communication attributes comprise a type of communication protocol, a number of communication ports available, or both with respect to each of the plurality of electrical components.
Klein further discloses wherein the one or more communication attributes comprise a type of communication protocol (paragraph 0067: “determining one or more connectivity parameters, such as a communication protocol to be used to transfer the data 314 from the first electronic device 302 to the second electronic device”), a number of communication ports available, or both with respect to each of the plurality of electrical components.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Klein into Nonclercq’s teaching and Cox’s teaching because it would provide for the purpose of determining one or more connectivity parameters, such as a communication protocol to be used to transfer the data 314 from the first electronic device 302 to the second electronic device (Klein, paragraph 0067).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nonclercq and Cox, as applied to claim 1, in further view of US 2007/0067481 to Sharma et al. (hereafter “Sharma”)

As per claim 8, Nonclercq does not explicitly disclose wherein the one or more supporting modules comprise one or more main switches, one or more Ethernet switches, one or more main power supplies, one or more Ethernet power supplies, or any combination thereof.
Sharma further discloses wherein the one or more supporting modules comprise one or more main switches, one or more Ethernet switches (paragraph 0151), one or more main power supplies, one or more Ethernet power supplies, or any combination thereof.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sharma into Nonclercq’s teaching and Cox’s teaching because it would provide for the purpose of Ethernet VLAN header is used as a tunneling protocol to allow the industry standard Ethernet Switches to be used to switch between any two SPI 4.2 devices located in an Intra Chassis or Inter Chassis environment (Sharma, paragraph 0151).

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nonclercq and Cox, as applied to claim 1, in further view of US 2016/0195856 to Spero.

As per claim 14, Nonclercq does not explicitly disclose wherein the one or more parameters, the plurality of base designs, and the one or more supporting modules are identified by one or more computing system, via a machine learning algorithm configured to monitor one or more user selections and inputs with respect to the plurality of base designs.
Spero further discloses wherein the one or more parameters, the plurality of base designs, and the one or more supporting modules are identified by one or more computing system, via a machine learning algorithm (paragraphs 0075-0076) configured to monitor one or more user selections and inputs with respect to the plurality of base designs (paragraphs 0075-0076).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Spero into Nonclercq’s teaching and Cox’s teaching because it would provide for the purpose of the AI system using algorithms to determine the best practice operation of devices to meet needs in real time (Spero, paragraph 0075).

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nonclercq and Cox, as applied to claims 15 and 19, in further view of US 2018/0216842 to Turney et al. (hereafter “Turney”).

As per claim 17, Nonclercq does not explicitly disclose wherein the operations comprise: calculating one or more electrical load limits associated with one or more units and one or more sections of the industrial device assembly; and identifying the plurality of base designs based on the one or more electrical load limits.
Turney further discloses wherein the operations comprise: calculating one or more electrical load limits associated with one or more units and one or more sections of the industrial device assembly (paragraphs 0090, 0103, 0115, 0119 and 0133); and 
identifying the plurality of base designs based on the one or more electrical load limits (paragraphs 0090, 0103, 0115, 0119 and 0133).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Turney into Nonclercq’s teaching and Cox’s teaching because it would provide for the purpose of the controller is configured to operate the equipment of the plurality of subplants based on the recommended equipment setpoints (Turney, paragraph 0004).
As per claim 18, Nonclercq does not explicitly disclose wherein the operations comprise displaying on the GUI, via the processor, a total a cost of the industrial device assembly, a respective cost for each of the plurality of electrical components, or both based on the base design.
Turney further discloses wherein the operations comprise displaying on the GUI, via the processor, a total a cost of the industrial device assembly, a respective cost for each of the plurality of electrical components (paragraphs 0126, 0130 and 0222), or both based on the base design.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Turney into Nonclercq’s teaching and Cox’s teaching because it would provide for the purpose of the controller is configured to operate the equipment of the plurality of subplants based on the recommended equipment setpoints (Turney, paragraph 0004).

As per claim 20, Nonclercq does not explicitly disclose wherein the one or more parameters comprise arc containment, one or more withdrawable units, an industrial operating voltage, a control voltage, a line voltage, a line frequency, a type of line cable entry, types of buses, withstand rating, main current capacity, type of enclosure, percentage of load utilization, a location for load cable exit, a future unit space, or any combination thereof. 
Turney further discloses wherein the one or more parameters comprise arc containment, one or more withdrawable units, an industrial operating voltage, a control voltage, a line voltage, a line frequency, a type of line cable entry, types of buses, withstand rating, main current capacity, type of enclosure, percentage of load utilization (paragraph 0108), a location for load cable exit, a future unit space, or any combination thereof. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Turney into Nonclercq’s teaching and Cox’s teaching because it would provide for the purpose of the controller is configured to operate the equipment of the plurality of subplants based on the recommended equipment setpoints (Turney, paragraph 0004).

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193